UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7387


HULON DOTSON,

                  Petitioner - Appellant,

             v.

WARDEN, McCormick Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:08-cv-03807-HFF)


Submitted:    October 21, 2009              Decided:   November 17, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hulon Dotson, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hulon   Dotson   seeks   to        appeal   the     district    court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                               We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     This appeal period

is “mandatory and jurisdictional.”                 Bowles v. Russell, 551 U.S.

205, 214 (2007).

               The district court’s order was entered on its docket

on April 24, 2009.              The notice of appeal was filed, at the

earliest, on June 16, 2009, * fifty-three days later.                          Because

Dotson failed to file a timely notice of appeal or to obtain an

extension      or   reopening    of   the       appeal   period,      we   dismiss   the

appeal.       We dispense with oral argument because the facts and

legal       contentions   are   adequately         presented     in    the   materials

        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3